UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1042


In re:   JOSEPH DIXON MIDYETTE,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:15-hc-02108-D)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joseph Dixon Midyette, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Dixon Midyette petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion for release pending the appeal of the dismissal of his

habeas motion as successive.        He seeks an order from this court

directing the district court to act.           Our review of the district

court’s docket reveals that the district court denied Midyette’s

motion on January 19, 2016.         Accordingly, because the district

court has recently decided Midyette’s case, we deny the mandamus

petition as moot.       We grant leave to proceed in forma pauperis.

We   dispense   with   oral   argument   because     the   facts   and   legal

contentions     are   adequately   presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                     2